Citation Nr: 0406791	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for spondylolisthesis of L4-L5.  

2.  Entitlement to an initial rating in excess of 10 percent 
for recurrent chest pain with shortness of breath.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1996 to 
July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2001 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for 
spondylolisthesis and assigned a 20 percent rating, effective 
July 31, 2000; and granted service connection for recurrent 
chest pain with shortness of breath and assigned a 10 percent 
rating effective July 31, 2000.  


REMAND

At his personal hearing at the RO before the undersigned in 
November 2003, the veteran testified that he was receiving 
treatment for his back and respiratory disabilities at the 
West Haven, Connecticut, and Northampton, Massachusetts, VA 
Medical Centers (VAMCs), and an MRI of his spine had been 
performed the week before the hearing.  The most recent 
reports of record from those facilities are dated in August 
2002.  Records generated by VA facilities that might have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, those 
records should be associated with the claims folder before a 
decision is made.  

Additionally, the record does not include sufficient medical 
findings upon which to evaluate the veteran's low back 
disability.  In this regard, the Board points out that the 
rating criteria pertaining to intervertebral disc syndrome 
were changed effective September 23, 2002.  See 67 Fed. Reg. 
54345 (August 22, 2002).  In addition, further changes to the 
rating criteria pertaining to disabilities of the spine 
became effective September 26, 2003. See 68 Fed. Reg. 51454 
(August 27, 2003).  While it is evident that a VA examination 
of the veteran's service-connected back disability was 
accomplished in May 2002, the new rating criteria were not 
considered by the RO in light of the recent amendments with 
due consideration given to the effective date of the change 
in criteria.  See VAOPGCPREC 03-00 (the Board or the RO must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change).  

Furthermore, although the veteran has failed to report to 
several VA examinations, it appears that a neurological 
examination may be necessary to ascertain whether the veteran 
has any neurological impairment as a result of his service-
connected spondylolisthesis of L4-L5.  The veteran is again 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member. See 38 C.F.R. 
§ 3.655 (2003).  If the veteran fails to report to any 
scheduled examination, the RO should obtain and associate 
with the claims file any notice of date and time of such 
examination sent to the veteran by the VA medical facility.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The RO should obtain treatment 
reports pertaining to the veteran's back 
and respiratory disabilities from the 
West Haven and Northampton VAMCs from 
September 2002 to the present.  
Specifically, the RO should obtain the 
MRI report that was completed at one of 
those facilities in October or November 
2003.  

2.  The RO should schedule the veteran 
for a VA neurological examination to 
ascertain whether he has any neurologic 
impairment due to the service-connected 
spondylolisthesis of L4-L5.  Range of 
motion studies of the lumbar spine should 
be noted.  The examiner should 
specifically indicate the existence and 
frequency or severity (as appropriate) of 
each of the following symptoms:  sciatic 
neuropathy, characteristic pain, muscle 
spasm, and/or absent jerk, and address 
the degree to which the disorder has 
resulted in a specific nerve group 
impairment (e.g., complete or incomplete 
(mild, moderate, or severe) paralysis).  
The examiner should also comment on 
whether the veteran has experienced any 
incapacitating episodes over the previous 
12 months as a result of his 
spondylolisthesis and the duration of 
each such episode, or (2) if there is any 
evidence of marked interference with 
employment solely due to this disorder.  
The claims folder must be available to, 
and reviewed by, the examiner, and a 
complete rationale for any opinion should 
be given.  

3.  After the above has been 
accomplished, the RO should readjudicate 
the veteran's claims for higher initial 
ratings for his spondylolisthesis of L4-
L5 and his recurrent chest pain with 
shortness of breath.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and 
allowed an appropriate period of time for 
a response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matters that have been remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


